PALMORE, Judge
(dissenting).
This is another of those cases in which the actual amount in controversy is less than $2500, though it is disclosed by the evidence and, not by the pleadings and judgment. Thus it is only through technicality that the appeal is allowed as a matter of right. Had it been required to come before us on a motion for appeal the motion would have been considered from the standpoint of whether the case presents any unusual or important issues on which an opinion by this court might be of particular service to the bench and bar. This case does not present any such issues, and I would affirm summarily.